FOR IMMEDIATE RELEASE November3, 2009 Energizer Holdings, Inc. 533 Maryville University Dr. St. Louis, MO 63141 Company Contact Jacqueline E. Burwitz Vice President, Investor Relations 314-985-2169 ENERGIZER HOLDINGS, INC. ANNOUNCES FOURTH QUARTER AND FISCAL 2009 RESULTS St. Louis, Missouri, November 3, 2009 – Energizer Holdings, Inc., [NYSE: ENR], today announced results of its fourth quarter and fiscal year ended September 30, 2009.Net earnings for the quarter were $37.1 million, or $0.53 per diluted share, versus net earnings of $99.1 million, or $1.67 per diluted share in the fourth fiscal quarter of 2008.Fourth quarter diluted earnings per share was negatively impacted by $0.10 per share as compared to the prior year quarter due to higher average shares outstanding.In addition, the current quarter includes the following: · charges related to the previously announced voluntary enhanced retirement option (VERO) and reduction in force (RIF), and other business realignment and integration charges of $25.8 million after-tax, or $0.38 per diluted share; · an additional tax provision of $2.9 million, or $0.04 per diluted share, and · an after-tax expense of $2.3 million, or $0.03 per diluted share, related to the write-up and subsequent sale of inventory purchased in the Edge and Skintimate shave preparation acquisition. Last year’s fourth quarter included an after-tax expense of $3.4 million, or $0.06 per diluted share, related to Playtex integration and other realignment costs and $2.9 million, or $0.05 per diluted share, of favorable foreign tax adjustments. “Fiscal 2009 was a challenging year in which we took significant actions to fortify our businesses,” said Ward Klein, Chief Executive Officer.“In the fourth quarter, we implemented restructuring efforts and focused on reducing debt so that we enter fiscal 2010 with sufficient momentum to properly support our brands and innovation pipeline.We will continue to invest in both advertising and promotion and innovation so that we can meet our mid to long-term growth objectives.This combined with an anticipated improvement in consumption as the economy slowly recovers, should allow us to return to double digit growth in net earnings and single digit growth in earnings per share in 2010.” For the current quarter, total net sales decreased $44.0 million, or 4%, to $1,079.4 million.On a constant currency basis, sales decreased $7 million, or less than 1%.Net sales in the Household Products division decreased $96.8 million, down 14%, or $72 million, down 11%, on a constant currency basis.Net sales in the Personal Care business, including $57 million from the shave preparation acquisition, increased $52.8 million, up 12%, or $64 million, up 14%, on a constant currency basis.Gross margin decreased 370 basis points due, in part, to the unfavorable impact of currency and certain inventory valuation charges related to obsolescence and the step up of inventory acquired in the shave preparation acquisition.Excluding currency and the inventory valuation charges, gross margin was 46.3%, down 160 basis points due primarily to product mix including higher margin hurricane volume in the prior year (C&D batteries),higher sales of lower margin Quattro for Women Trimmer razors in fiscal 2009 and higher product costs primarily in Personal Care.Segment profit decreased $44.9 million, or 20%, to $174.7 million.Excluding the unfavorable impact of currency of approximately $20 million, segment profit decreased approximately $25 million. General corporate and other expenses increased $41.6 million due primarily to the $38.6 million pre-tax charge related to the previously announced VERO and RIF. Interest expense and other net financing costs declined $8.3 million and $1.1 million, respectively. On May 15, 2009, Energizer completed an equity offering of 10,925,000 shares at $49.00 per share, resulting in net proceeds of $510.2 million.In addition, on June 5, 2009, the company completed the acquisition of the shave preparation business for an aggregate purchase price of $275 million. For the year ended September 30, 2009, net earnings were $297.8 million, or $4.72 per diluted share, compared to net earnings of $329.3 million, or $5.59 per diluted share, in the same period last year.The higher average shares outstanding as a result of the share issuance reduced diluted earnings per share by $0.34 for the year ended September 30, 2009 as compared to fiscal 2008.Included in the current year results are: 1 · Charges: o $33.2 million, after-tax, or $0.53 per diluted share, related to the VERO, RIF and other restructuring, business realignment and integration charges; o an additional tax provision of $2.9 million, or $0.05 per diluted share, and o $2.3 million, after-tax, or $0.04 per diluted share, related to the write-up and subsequent sale of inventory purchased in the shave preparation acquisition. · Income: o $15.2 million, after-tax, or $0.24 per diluted share, of income due to a change in the Company’s paid time off policy (PTO) in the second quarter of fiscal 2009; Included in the prior year results were: · an after-tax expense of $16.5 million, or $0.28 per diluted share, related to the write-up and subsequent sale of inventory purchased in the Playtex acquisition; · integration and other realignment costs of $13.4 million, after-tax, or $0.22 per diluted share; and · a net, unfavorable income tax accrual adjustment of $1.1 million, or $0.02 per diluted share. Net sales for fiscal 2009 decreased $331.2 million, or 8%, to $3,999.8 million.On a constant currency basis, sales decreased $107 million, or 2%.Net sales in the Household Products division decreased $364.8 million, down 15%, or $220 million, down 9% on a constant currency basis.Net sales in the Personal Care business increased $33.6 million, up 2%, or $113.6 million, up 6%, on a constant currency basis.Excluding unfavorable currency, gross margin was 47.9% for fiscal 2009 as compared to 47.7% for fiscal 2008.For comparative purposes, the gross margin percent for both years was adjusted upward to exclude the impact of the shave preparation and the
